Title: To Thomas Jefferson from Horace Holley, 10 October 1824
From: Holley, Horace
To: Jefferson, Thomas


Dear Sir.
Lexington, Kentucky,
October 10th, 1824.
When I had the pleasure to be at your house a few weeks since, you expressed a desire to have another copy of the Report of our Commissioners upon a System of Common Schools. Agreeably to my promise at that time, I now send you the pamphlet. I trust, that I may be permitted to use the occasion to testify to you the very high respect, which I entertain for your persevering labours in the cause of American Education, and especially as it is connected with Virginia. I have often, since I saw you, reflected, with the warmest admiration, upon your generous and disinterested devotion of the evening of life to this most honorable and useful purpose. I cannot conceive of an employment, which presents a patriot and a philanthropist to the world in a more interesting light, after years of distinguished political services, and a surfeit of fame. Allow me to thank you for your hospitality, and for the free conversation which you held with me upon the interests of education. Should a copy of your laws go to the press, it would be gratifying as well as useful to me, if your recollection were to lead you to send me one. Knowing the demand, which is made upon your time, I resist my inclination to hazard a few suggestions upon the prospects of your institution. I shall be happy to be remembered by your family, and particularly by your very intelligent and interesting grand daughter, Miss Randolph.With sentiments of great regard, yours,Horace Holley.